Bailey, S.
This is an accounting by the temporary administrators who were appointed by this court on January 10, 1927.
No provision has been made for any compensation to them as temporary administrators and there is no statute specifically providing for compensation to temporary administrators as such, other than section 285 of the Surrogate’s Court Act, which provides that “ On the settlement of the account of any executor, administrator, guardian or testamentary trustee, the surrogate must allow to him his just, reasonable and necessary expenses actually paid by him, * * * and in addition thereto the surrogate must allow to such executor, administrator, guardian or testamentary trustee * * * for receiving and paying out all sums of money ” certain specified commissions as set forth in a schedule following the foregoing language.
There is no distinction made in this section as to temporary administrators and they, therefore, fall within the class of administrators, and are entitled to commissions upon all sums of money “ received and paid out” by them. (Green v. Sanders, 18 Hun, 308; Matter of King, 122 App. Div. 354; Matter of Ludwig, 112 Misc. 676.)
The temporary administrators upon this accounting are, therefore, entitled to commissions.
Compensation to the attorneys for the temporary administrators is hereby fixed in the sum of $250. Submit decree accordingly.